Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 7/1/2021.  Claims 1-17 are currently pending of which independent 1 and 3 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman et al. (US 6152237, hereinafter “Hartman”). 
With respect to claim 1, Hartman discloses a control method in a motor grader (abstract, “motor grader”), the motor grader including a front frame provided with a front wheel (front frame 12, Fig. 1), a rear frame (rear frame 14, Fig. 1) pivotably coupled to the front frame and provided with a rear wheel (Fig. 1), a pivot mechanism which is provided between the front frame and the rear frame and allows the front frame to pivot with respect to the rear frame (“an articulation joint 56 connects the front frame 12 and the rear frame 14…” Column 3, Lines 14-15 and Fig. 3), an operation portion for adjusting the pivot mechanism so that an arbitrary angle of articulation is set (Column 3, Lines 29-33 “the system 60 includes electronic manual controls, represented by block 62, which may include devices such as an operator lever, pedal, joystick, or other device for inputting information. The manual controls transform the actions of an operator…” and Column 3, Lines 23-25, “motor grader 10 may be operated with the front frame 12 rotated to the full right articulation angle +.theta., the full left articulation angle -.theta., or any angle therebetween”), and a sensor that detects whether the front frame is at a neutral position with respect to the rear frame (Column 5, Lines 13-14, “displacement sensor located at the articulation joint” and claim 3, i.e. predetermined articulation angle may be the neutral angle), the control method comprising: outputting a control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set in response to an operation command in accordance with a state of operation onto the one or more of the wheel, lever, and pedal (Column 5, Lines 9-21 “If the operator has requested automatic position control, the automatic position control is turned on, as represented by block 102. Information regarding the actual articulation angle is obtained by the control computer from the displacement sensor located at the articulation joint, as represented by block 104. Using this articulation angle information, the control computer calculates, produces, and transmits a control signal designed to achieve the articulation angle requested by the automatic control, as illustrated by block 106. The control signal actuates the articulation cylinders to automatically rotate the front frame of the motor grader from its actual articulation angle to the requested articulation angle …” and Column 3, Lines 32), detecting the neutral position by the sensor; and stopping output of the control signal in response to the operation command (Examiner’s Note: this limitation has been construed broadly in accordance with the Office’s broadest reasonable interpretation requirement (MPEP § 2111) to mean the control signal is no longer necessary to be outputted once the desired angle, e.g. the value zero corresponding to the neutral position, has been reached. See Column 6, Lines 2-13, “upon receipt of an input signal from the input switch requesting a predetermined articulation angle, the controller produces a unique control signal to actuate the articulation cylinders and, thereby, automatically rotate the motor grader from the present articulation angle to the predetermined articulation angle. In this manner, an operator can simply activate the input switch to automatically rotate the motor grader to a pre-programmed articulation angle, such as a maximum right articulation angle, a maximum left articulation angle, and/or a neutral articulation angle”).
With respect to claim 2, Hartman further discloses the control method in a motor grader according to claim 1, the control method further comprising: accepting stop of the operation command when the sensor detects the neutral position, and outputting again the control signal in response to the operation command after the stop of the operation command is accepted (Column 5, Lines 18-24 , “the control signal actuates the articulation cylinders to automatically rotate the front frame of the motor grader from its actual articulation angle to the requested articulation angle. The program waits for the next synchronized control time, as illustrated by 96, and then interprets the next automatic or manual control input signal, as represented by block 98…”).
With respect to claim 3, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 3 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 3 is also rejected over the same rationale as claim 1.
With respect to claim 4, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 4 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 4 is also rejected over the same rationale as claim 2.
Hartman further discloses wherein an operation state of the operation portion is expressed by an operation amount and an operation direction of the operation portion (Fig. 3, i.e. ±θ). 
With respect to claim 6, Hartman further discloses wherein the operation portion includes a lever (Column 3, Line 31 “devices such as an operator lever …”). 
With respect to claim 8, Hartman further discloses wherein the control signal is based on an output signal of the operation portion (Column 3, Lines 26-35), and wherein outputting the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set in response to the operation command in accordance with the state of operation onto the operation portion includes: outputting the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set in response to the operation command provided to the operation portion when the output signal of the operation portion is not a predetermined reference value (Column 3, Lines 23-25, “motor grader 10 may be operated with the front frame 12 rotated to the full right articulation angle +.theta., the full left articulation angle -.theta., or any angle therebetween”).
With respect to claim 9, Hartman further discloses calculating the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set based on an output signal of the operation portion (Column 3, Lines 26-35 and Column 6, Lines 2-13).
With respect to claim 10, Hartman further discloses determining whether an output signal of the operation portion is not a predetermined reference value; and calculating the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set based on the output signal of the operation portion when the output signal is not the predetermined reference value (Column 3, Lines 23-25, “motor grader 10 may be operated with the front frame 12 rotated to the full right articulation angle +.theta., the full left articulation angle -.theta., or any angle therebetween”).  
With respect to claim 11, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 11 is also rejected over the same rationale as claim 8.

With respect to claim 13, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 13 is also rejected over the same rationale as claim 10.
With respect to claim 16, Hartman further discloses wherein outputting the control signal for driving the pivot mechanism to the neutral so that the arbitrary angle of articulation is set in response to an operation command in accordance with the state of operation onto the one or more of the wheel, lever, and pedal is performed without switching to a prescribed mode (Column 4, Lines 38-41 and Column 6, Lines 7-13). 
With respect to claim 17, all the limitations have been analyzed in view of claim 16, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 16; therefore, claim 17 is also rejected over the same rationale as claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Gharsalli et al. (US 2008/0263912, hereafter “Gharsalli”).
With respect to claim 7, while Hartman does not expressly disclose wherein stopping output of the control signal in response to the operation command when the sensor detects the Gharsalli, in the same field of invention, clearly teaches this arrangement (e.g. ¶ 35).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gharsalli into the invention of Hartman in order to ensure the system safely achieves a specific articulation angle that is predetermined and programmed into the system without the operator inadvertently interfering with the preprogrammed setting. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Shearer et al. (US 2005/0279561, hereafter “Shearer”).
With respect to claim 14, Hartman does not expressly disclose wherein a speed for driving the pivot mechanism to the neutral position is based on an output signal of the one or more of the wheel, lever, and pedal.  However, Hartman teaches this limitation (e.g. ¶¶ 25-26, different speed ratios).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shearer into the invention of Hartman in order to more effectively reduces operator fatigue and enable improving quality and production of work machine even by an operator with a lower skill level (see the background of Shearer). 
With respect to claim 15, all the limitations have been analyzed in view of claim 14, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 14; therefore, claim 15 is also rejected over the same rationale as claim 14.

Response to Arguments
Applicant’s amendments have changed the claims scope substantially similar to those dated 4/7/2020.  As such, the new rejections set forth above are made in view of Hartman reference and thus Applicant’s arguments do not apply to the current rejections since they are directed to the alleged deficiencies of the previously relied upon Sharma reference. 

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669